UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


MINH NGUYEN,                            
                Plaintiff-Appellant,
               and
WING HUNG YEUNG,
                           Plaintiff,
                                               No. 00-1672
                v.
ARMANDO ARCE; MILTON C. CLARK;
B. G. MORRISEY, INCORPORATED;
H&M INTERNATIONAL, INCORPORATED,
             Defendants-Appellees.
                                        
WING HUNG YEUNG,                        
              Plaintiff-Appellant,
               and
MINH NGUYEN,
                           Plaintiff,
                                               No. 00-1693
                v.
ARMANDO ARCE; MILTON C. CLARK;
B. G. MORRISSEY, INCORPORATED;
H&M INTERNATIONAL, INCORPORATED,
             Defendants-Appellees.
                                        
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
                Peter J. Messitte, District Judge.
               (CA-96-3728-PJM, CA-98-9-PJM)
                     Argued: January 24, 2002
                     Decided: April 25, 2002
2                          NGUYEN v. ARCE
       Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Salvatore Joseph Zambri, REGAN, HALPERIN &
LONG, P.L.L.C., Washington, D.C., for Appellants. Robert Lawrence
Ferguson, Jr., FERGUSON, SCHETELICH & HEFFERNAN, P.A.,
Baltimore, Maryland; Richard Scott Schrager, ARMSTRONG,
DONOHUE & CEPPOS & VAUGHAN, Rockville, Maryland, for
Appellees. ON BRIEF: Patrick M. Regan, REGAN, HALPERIN &
LONG, P.L.L.C., Washington, D.C.; V. Peter Markuski, Jr., WIL-
SON, GOOZMAN, BERNSTEIN & MARKUSKI, Laurel, Maryland,
for Appellants.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   After a jury verdict in favor of defendants on all counts in a negli-
gence action stemming from a motor vehicle accident, appellants
asked for a new trial based on several rulings by the trial judge they
found to be objectionable. The district court denied the motion. For
the reasons set forth below, we find no reversible error.

                                   I.

    On April 2, 1996, appellants Minh Nguyen and Wing Hung Yeung
                            NGUYEN v. ARCE                             3
were traveling southbound on Interstate 95 in Delaware in Nguyen’s
late model Mercedes sedan. Appellants were returning to Maryland
from Atlantic City, New Jersey.1 Yeung was driving in the left center
lane of the four lane highway when the Mercedes suddenly lost all
power. The accelerator was not responsive and Yeung could not
maneuver the vehicle to either shoulder. The vehicle came to a stop
in the lane.

   Two tractor-trailers were traveling behind Yeung and Nguyen on
the interstate. The first tractor-trailer was driven by Armando Arce in
the course and scope of his employment with H & M International
(H&M). Milton Clark was operating the second trailer in the course
and scope of his employment with B.G. Morrissey (Morrissey). While
stopped in the lane, the Mercedes was struck first by the tractor-trailer
driven by Arce and then by the tractor-trailer driven by Clark. Both
appellants were injured in the accident, Nguyen seriously so.

   Nguyen and Yeung separately filed suits against Arce, H&M,
Clark and Morrissey for injuries sustained by them as a result of the
accident. Jurisdiction was based on diversity of citizenship. All defen-
dants claimed the accident was unavoidable, and all claimed Nguyen
was contributorily negligent for her failure to adequately maintain and
inspect the Mercedes. Defendants also filed third party complaints
against Yeung, asserting that his negligence was the proximate cause
of the accident and that he was acting as Nguyen’s agent when he
drove to and from Atlantic City in her vehicle.

   The cases were consolidated, and a jury trial commenced on March
7, 2000 in the United States District Court for the Southern Division
of Maryland. Because the case had previously been bifurcated, liabil-
ity was the only issue presented to the jury. The jury found in favor
of defendants on all counts and in favor of Yeung on defendants’ third
party complaints. A final order of judgment was entered on March 17,
  1
   Nguyen had been in Atlantic City with some friends over the week-
end. She became separated from her friends and was without a means to
return to her Maryland home. Nguyen called Yeung and he agreed to
drive her car to Atlantic City. Because Nguyen was tired on the morning
of the accident, Yeung also agreed to drive back to Maryland. Nguyen
was asleep in the back seat when her Mercedes lost power.
4                           NGUYEN v. ARCE
2000. Appellants filed a motion for a new trial based on four per-
ceived errors at trial. The trial court denied the motion on April 26,
2000, and appellants timely noted their appeal.

                                    II.

   Nguyen and Yeung assert that the district court erred in four differ-
ent respects at trial. They contend that they were prejudiced by an
erroneous jury instruction, improper arguments made in closing, and
the district court’s failure to allow a "second cross-examination" of an
expert witness. Appellants also assert that the district court improp-
erly overruled their Batson challenge to one defendant’s use of a
peremptory strike. Having considered the record, the briefs, and the
applicable law, and having had the benefit of oral argument on these
issues, we affirm the district court’s denial of the motion for new trial.

                                    A.

   Appellants first contend that the district court committed reversible
error in giving Maryland Pattern Jury Instruction 18:7.1 because the
instruction sets forth an inappropriately low standard of care regard-
ing the legal duties of appellees, as owners and operators of commer-
cial motor carriers, to inspect and maintain their brake systems.2 Even
assuming appellants are correct in asserting that the instruction did
not comply with the standard set forth in the Federal Motor Carrier
Safety Regulations, we decline to order a new trial because, based on
the record as a whole, the alleged error was not prejudicial to appel-
lants.

   Because the tractor-trailers driven by Arce and Clark were com-
mercial motor vehicles that transport property in interstate commerce,
all parties agree that the Federal Motor Carrier Safety Regulations are
applicable in this case.3 See 49 C.F.R. §§ 390-396. The federal regula-
    2
    We note that Instruction 18:7.1 was submitted to the court before trial
as part of plaintiffs’ requested jury instructions.
  3
    At trial, it was established that the brakes on the tractor driven by
Clark for Morrissey were out of adjustment.
                             NGUYEN v. ARCE                                5
tions require that a driver "be satisfied" the vehicle is in safe operating
condition before driving the vehicle. See 49 C.F.R. § 396.13 and 392.7.4

   Maryland Pattern Jury Instruction 18:7.1 states that an operator’s
duty to inspect a vehicle for defective brakes may be accomplished
by "operating the brakes and finding them in adequate working condi-
tion prior to the failure, provided that the operator did not have rea-
sons to suspect the brakes may be likely to fail in the course of the
normal operation of the vehicle." Appellants argue that this instruc-
tion conflicts with Federal Motor Carrier Safety Regulations because
it does not require a pre-trip inspection of the vehicle. However, even
if we assume it was error to give the Maryland form instruction, a jury
charge "must be construed in light of the whole record." Abraham v.
County of Greenville, 237 F.3d 386, 393 (4th Cir. 2001) (citing Spell
v. McDaniel, 824 F.2d 1380, 1395 (4th Cir. 1987)). A judgment will
be reversed for error in jury instructions "only if the error is deter-
mined to have been prejudicial, based on a review of the record as a
whole." Id. (quoting Wellington v. Daniels, 717 F.2d 932, 938 (4th
Cir. 1983)). We have examined the record in detail, and we find that
the instruction complained of did not cause any discernable prejudice
to appellants.

   To begin, appellants did not object to Maryland Pattern Jury
Instruction 18:6, which was read to the jury along with Instruction
18:7.1. Instruction 18:6 states that a "defective condition which is the
cause of the accident is evidence of negligence of an operator and
owner who has failed to properly maintain and inspect the vehicle."
Like Instruction 18:7.1, Instruction 18:6 reads in part that "[p]roper
inspection means an inspection which shows that the vehicle or the
alleged defective part of the vehicle was in adequate working condi-
tion prior to the failure."5 (emphasis added). Even if Instruction
  4
     The federal regulations were provided as evidence of the applicable
standard of care and as part of the proposition that a violation of a regula-
tion may be evidence of negligence, not negligence per se.
   5
     Instruction 18:7.1 states that "the duty of an operator to inspect the
brakes may be accomplished by operating the brakes and finding them
in adequate working condition prior to the failure, provided that the
operator did not have reason to suspect that the brakes may be likely to
fail in the course of the normal operation of the vehicle. (emphasis
added).
6                           NGUYEN v. ARCE
18:7.1 had not been read to the jury, the same language, though in
broader terms (defective part versus brakes specifically) would have
reached the jury because no objections were made to Instruction 18:6.
In addition to the fact that appellants did not object to Instruction
18:6, we also note that the federal regulations, all mandating a pre-trip
inspection, were read to the jury.

   Furthermore, the uncontroverted evidence presented at trial estab-
lished that Clark did in fact perform a 20 to 25 minute pre-trip inspec-
tion on his tractor.6 J.A. 558. While Clark’s testimony did not
establish that he inspected the trailer he was transporting at the time
of the accident, there is no evidence before us that the trailer’s brakes
were faulty, and there is no evidence that inspecting the trailer’s
brakes would have revealed the defect in the tractor’s brakes. Thus,
taken as a whole, we find no prejudice stemming from the district
court’s decision to give Maryland Pattern Jury Instruction 18:7.1.

                                   B.

   Second, appellants argue that the trial court committed reversible
error when it failed to strike statements made by counsel for Arce and
H&M in closing argument concerning Nguyen’s contributory negli-
gence and appellants’ failure to call Nguyen’s son as a witness. We
find that any error in failing to strike the statements was harmless, but
in order to explain our finding, some elaboration on the facts is neces-
sary.

   At trial, Nguyen testified that before she bought the Mercedes, she
asked her son, a mechanic, to look it over. He allegedly determined
that the Mercedes did not have mechanical problems. Prior to submit-
ting the case to the jury, the issue of Nguyen’s contributory negli-
gence was removed from the case for lack of evidence. However,
appellant Yeung’s negligence remained as part of the third party com-
plaint brought by defendants. Defendants urged the jury to find that
Yeung was Nguyen’s agent. If the jury found Yeung was both negli-
    6
   While the federal regulations mandate that inspections take place
before the vehicle is driven, they do not detail how an adequate pre-trip
inspection is accomplished.
                            NGUYEN v. ARCE                             7
gent and Nguyen’s agent, his negligence could have been imputed to
her.

   In closing argument, counsel for Arce asked "Where is [Nguyen’s]
son, the mechanic, to tell you the condition of that car the week
before this accident when she decided she was going to buy it . . . ?"
Nguyen’s counsel objected, but the district court overruled the objec-
tion. On appeal, appellants claim this was improper argument because
the issue of Nguyen’s contributory negligence was out of the case.
They assert that counsel for Arce intentionally interjected Nguyen’s
contributory negligence back into the case when he asked about her
son in closing.

   Even assuming that the statements made in closing argument were
improper, we find that they did not prejudice appellants. Even if
counsel for Arce and H&M intentionally interjected Nguyen’s con-
tributory negligence back into the case, we see no way Nguyen would
have been prejudiced because her negligence was not an issue the jury
was instructed to decide. In addition to Yeung’s contributory negli-
gence7, the only issue for the jury to decide was that of defendants’
negligence. Jurors are presumed to follow the law, see Brinkley-Obu
v. Hughes Training, Inc., 36 F.3d 336, 354 (4th Cir. 1994), and we
see nothing in the record to suggest that they did not do just that here.
It would be mere speculation for us to find that the jury imputed some
sort of contributory negligence on the part of Nguyen into its finding
that the defendants were not negligent.

   Appellants further assert that the court compounded the error by
failing to issue a curative instruction explaining that no inference
could be drawn from the fact that Nguyen’s son did not testify. We
find no abuse of discretion here. Nguyen’s counsel explained in his
rebuttal argument that Nguyen’s son was available to either party
because defendants could have subpoenaed him. Furthermore, the
court instructed the jury that closing arguments by counsel are not to
be considered evidence in the case.
  7
   Certainly the statements did not prejudice Yeung, as the jury found
that he was not contributorily negligent in his operation of the vehicle.
8                          NGUYEN v. ARCE
                                  C.

   Third, appellants claim that the trial court erred in denying
Nguyen’s counsel the opportunity to perform a second cross-
examination of Clark and Morrissey’s accident reconstruction expert.
At trial, counsel for Clark and Morrissey called defense expert Wayne
S. Gosnell to offer his opinion about Clark’s actions and the capabili-
ties of the Morrissey tractor-trailer driven by Clark. Nguyen’s counsel
then cross-examined the expert. After the cross-examination, counsel
for co-defendants Arce and H&M was allowed to question the expert.
Appellants claim that during this "friendly cross," the expert testified
about new subjects and gave new opinions that were not addressed in
the previous examination by any party. After a careful review of the
record, we find that this argument is without merit.

   Appellants claim that crucial expert testimony went unchallenged
here because counsel for Arce and H&M, in asking about Arce’s
actions, went beyond the scope of previous examination, which had
only related to Clark’s actions.8 The fault with this argument lies in
the fact that Ngyuen’s counsel, on cross-examination of Mr. Gosnell,
asked the expert, "Should Mr. Arce have been able to see the Mer-
cedes over the white car in front of him?" J.A. 899. This opened the
door for Arce’s counsel, on "friendly cross," to ask questions pertain-
ing to whether Arce would have been able to perceive that the Mer-
cedes was stopped.9

   In addition, the litigants were well aware of the order of examina-
tion, and were on notice that the district court would not permit sec-
ond examinations of witnesses, expert or otherwise. The district court
had established a protocol at the beginning of trial and the parties
agreed to that protocol. For these reasons, we find that the court did
not abuse its discretion in denying Nguyen’s counsel’s request to "re-
cross" Gosnell.
   8
     Nguyen’s counsel never objected during Gosnell’s testimony that the
questioning by counsel for Arce was beyond the scope of direct or of
cross-examination.
   9
     The other testimony claimed by appellants to be new material was
both cumulative and irrelevant, and any error in admitting it was harm-
less.
                           NGUYEN v. ARCE                            9
                                  D.

   Finally, appellants contend that the trial court erred in accepting
Arce and H&M’s explanation for their peremptory strike of juror
number 3, Thinh D. Tran. Appellants challenged the strike pursuant
to Batson v. Kentucky, 476 U.S. 79 (1998), alleging that juror Tran
was struck because of his "Asian heritage."10 In response to the chal-
lenge, counsel for Arce and H&M explained that his purpose "was to
strike the youngest jurors for inexperience in driving." Tran, age 25,
was one of the youngest jurors in the pool. The district court, assum-
ing a prima facie case of discrimination, found the explanation "justi-
fiable" and overruled the Batson challenge.

   Trial court findings concerning whether peremptory challenges are
made for racially discriminatory reasons are given great deference by
this court. United States v. Grimmond, 137 F.3d 823, 833 (4th Cir.
1998) (quoting Jones v. Plaster, 57 F.3d 417, 421 (4th Cir. 1995)).
As such, we review a district court’s Batson finding only for clear
error. Id. Here, we find no such error.

   We have held that age is a legitimate race-neutral factor on which
counsel may rely when striking a potential juror. See Howard v.
Moore, 131 F.3d 399, 408 (4th Cir. 1997) (en banc). Because counsel
for Arce and H&M articulated a race-neutral explanation for the chal-
lenge, the burden then shifted to appellants to prove that the explana-
tion was a pretext for discrimination. Id. at 407; Batson, 476 U.S. at
98.

   Appellants attempted to meet this burden by arguing that a juror
who was younger than Tran was not stricken. A discussion ensued,
where counsel for Arce and H&M explained that he did not strike the
younger juror because counsel for co-defendants had already stricken
that juror. The district court found no discriminatory purpose. Appel-
lants now argue on appeal that we should find evidence of discrimina-
tory purpose because counsel for Arce and H&M did not question
jurors about their driving experience, and juror Tran could have had
more driving experience than an individual on the panel who was
  10
   Juror Tran and appellant Nguyen are both Vietnamese. Appellant
Yeung is from China.
10                        NGUYEN v. ARCE
twice his age. We find this argument unpersuasive. It is certainly not
unreasonable to infer a lack of driving experience from one’s young
age. Appellants simply have not shown that the explanation offered
by counsel for Arce and H&M was a pretext for discrimination.

                                 III.

  Based on the foregoing, we affirm the district court’s decision
denying the motion for a new trial.

                                                         AFFIRMED